Exhibit 10.4(ii)

 

FIRST AMENDMENT

TO

EMPLOYMENT AGREEMENT

 

This First Amendment to Employment Agreement is made this 11th day of June,
2020, (the “Effective Date”) by and between Zion Oil and Gas, Inc., a Delaware
corporation, (“Zion”) and Robert Dunn (“Dunn”).

 

RECITALS

 

WHEREAS, Zion and Dunn entered into that certain Employment Agreement on May 1,
2019, (the “2019 Agreement”) by which Zion employed Dunn as Director of
Operations;

 

WHEREAS, the parties hereby acknowledge that Dunn was promoted to the positions
of Senior Vice-President and Chief Operating Officer of Zion on and effective
June 15, 2019;

 

WHEREAS, on June 11, 2020, Dunn vacated the position of Senior Vice-President,
retained the position of Chief Operating Officer, and was promoted to the
additional position of Chief Executive Officer by unanimous vote of the Board of
Directors; and

 

WHEREAS, the parties therefore desire to amend Dunn’s 2019 Agreement
accordingly.

 

NOW, THEREFORE, for the consideration expressed in the 2019 Agreement and other
good and valuable consideration, the receipt and sufficiency of which is
acknowledged by the parties hereto, Zion and Dunn hereby amend and modify the
2019 Agreement as of the Effective Date, as follows:

 

Section 2.1 is hereby amended and restated in its entirety to read as follows:

 

“The Company agrees to employ the Employee as its Chief Executive Officer and
continue his employment as Chief Operating Officer, upon the terms and
conditions herein, and the Employee accepts such appointment.”

 

Section 2.3 is hereby amended and restated in its entirety to read as follows:

 

“The Employee will report directly to the Executive Chairman of the Board and/or
the Board of Directors and shall carry out all duties and responsibilities which
are from time to time assigned to him by the Executive Chairman and/or the Board
of Directors.”

 

Section 3.1 is hereby amended and modified by adding the following sentence
after “(the “Gross Salary”) in the fifth line: “As of May 1, 2020, the Company
shall pay to the Employee for all services rendered hereunder the Gross Salary
of $250,000 annually or $20,833.33 monthly in accordance with the Company’s
normal and reasonable payroll practices.”

 

 

 

 

Section 3.10 is hereby amended and modified by adding the following sentence at
the end of the Section: “In addition, the Company will contribute up to
$1,100.00 per month toward term life insurance for Employee.”

 

Section 8.4 is hereby amended and modified by adding the following proviso at
the end of the Section: “provided that the rate will not be less than the last
Gross Salary paid to the Employee by the Company during the Employee’s
employment.”

 

Section 11.1 is hereby amended and modified by changing the prior written notice
provided therein from thirty (30) Business Days to sixty (60) Business Days.

 

Section 11.4 (a) is hereby amended and modified by inserting “or twelve (12)
months” after the word “terminated” in the fourth line thereof.

 

Section 11.4 (b) is hereby amended and modified by changing the continued period
of payment from three (3) months to twelve (12) months.

 

All other terms and provisions of the 2019 Agreement shall remain in full force
and effect as provided therein, and the 2019 Agreement, as amended hereby, shall
be enforceable in accordance with its terms and provisions.

 

This First Amendment to Employment Agreement is signed and executed by the
parties as hereinabove provided.

 

Zion Oil and Gas, Inc.

 

By /s/ John Brown     John Brown, Executive Chairman  

 

Dunn:

 

/s/ Robert Dunn     Robert Dunn    

 

 

First Amendment to Employment Agreement-----Page 2

 

 

 

 

